          Case 3:15-cv-01687-AWT Document 113 Filed 09/30/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION

In re:                                                                :   Chapter 7
                                                                      :
MICHAEL S. GOLDBERG, LLC, and                                         :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                  :   Substantively Consolidated
                                                                      :
                Debtors.                                              :
                                                                      :
                                                                      :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR THE                               :
SUBSTANTIVELY CONSOLIATED ESTATE OF MICHAEL                           :   Case No. 3:15-cv-01687 (AWT)
S. GOLDBERG, LLC AND MICHAEL S. GOLDBERG,                             :
                                                                      :
                Plaintiff,                                            :
v.                                                                    :
                                                                      :
SALLY A. LABONTE, TRUSTEE OF THE SCOTT A.                             :   September 30, 2019
LABONTE DYNASTY TRUST, ET AL.,                                        :
                                                                      :
            Defendants                                                :
_____________________________________________________

              MOTION FOR EXTENSION OF EXISITING STAY ON CONSENT

         Pursuant to the Court’s inherent power “to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel and for litigants[]”, Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936), Plaintiff, James Berman, Trustee (the “Trustee”), with the

consent of all appearing defendants, respectfully moves for the entry of an order extending the

existing stay of this action. As good cause for the granting of the relief requested herein the

Trustee represents that:

         1.     By order dated January 23, 2019, this Court stayed this action pending the

completion of the parties’ settlement negotiations and mediation. The settlement negotiations

and mediation were unsuccessful.
         Case 3:15-cv-01687-AWT Document 113 Filed 09/30/19 Page 2 of 4



       2.      On September 27, 2019, the Trustee commenced an action under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) against, among others, all of the named

defendants to this action save for RCZS, LLC, Devcon Enterprises, Inc., Marketplace Port St.

Lucie, LP, and Cakemaker, LLC.1

       3.      The parties wish to avoid the cost of prosecuting and defending this action while

the RICO action is pending.2 Thus, the Trustee respectfully moves for the entry of an order

extending the existing stay of all proceedings in this action with the stay to remain in place

pending further court order, and with all parties reserving the right to move at any time to

terminate the stay for good cause.

       4.      Counsel for the Trustee has conferred with counsel for all appearing defendants

concerning the Trustee’s Motion for Extension of Existing Stay and all appearing defendants’

consent to the granting of the relief requested herein.

1
  RCZS, LLC was a single purpose entity that owned an airplane for its members’ use. RCZS
sold its single asset in the spring of 2012 and was dissolved as of June 5, 2012. Cakemaker, LLC
was a single purpose entity that owned real property in New Britain, Connecticut. Cakemaker
sold its single asset in the spring of 2012 and was dissolved as of June 26, 2012. Market Place
Port St. Lucie, LP (“MPSL”) was a single purpose entity that owned real property in Port St.
Lucie, Florida. MPSL’s single asset was foreclosed and sold in the summer of 2018. Devcon
Enterprises, Inc. (“Devcon”) was a property management company operated by Scott A.
LaBonte. The Trustee has alleged in an adversary proceeding pending in the United States
Bankruptcy Court for the District of Connecticut captioned James Berman, Trustee v, DEI
Property Management, LLC, et al., Adv. Pro. No. 17-02029, which the Trustee is also seeking to
permanently stay, that in the first quarter of 2015 Devcon fraudulently transferred its assets to
DEI Property Management, LLC, an entity owned by trusts settled by Scott LaBonte’s parents
and managed by Roland LaBonte, Scott LaBonte’s father. Devcon was dissolved as of March
30, 2015.
2
  On August 2, 2019, the Hon. Julie A. Manning, U.S.B.C.J., entered an order Granting the
Trustee’s Motion to amend the retention agreement with his counsel, Zeisler & Zeisler, P.C.
(“Z&Z”), to permit Z&Z to prosecute the RICO action on a “Lesser of” contingency basis.
Z&Z’s compensation for the RICO action is the lesser of 1/3 of the net recovery or one-and-one-
half times its hourly rate, plus a potential success fee that would only apply if all allowed claims
are paid one-hundred percent. The payment of Z&Z’s compensation for the prosecution of the
RICO action is limited to proceeds recovered in the RICO action. See, In re. Michael S.
Goldberg, LLC and Michael S. Goldberg, Case No. 09-23370 (JAM) (substantively
consolidated), at Doc. 1753. All other services rendered by Z&Z for the Trustee, including in
this action, continue to be billed and paid at standard hourly rates from the Estate’s very limited
funds.

                                                  2
        Case 3:15-cv-01687-AWT Document 113 Filed 09/30/19 Page 3 of 4



       WHEREFORE, The Trustee respectfully moves for the entry of an order staying all

further proceedings pending further court order.


                                             James Berman, Chapter 7 Trustee for the
                                             Substantively Consolidated Estate of Michael S.
                                             Goldberg, LLC and Michael S. Goldberg

                                         By: /s/ James M. Moriarty
                                            Jed Horwitt (ct04778)
                                            James M. Moriarty (ct21876)
                                            ZEISLER & ZEISLER, P.C.
                                            10 Middle Street, 15th Floor
                                            Bridgeport, Connecticut 06604
                                            Tel: (203) 368-4234
                                            Email: jhorwitt@zeislaw.com;
                                            jmoriarty@zeislaw.com




                                                   3
          Case 3:15-cv-01687-AWT Document 113 Filed 09/30/19 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION

In re:                                                                  :   Chapter 7
                                                                        :
MICHAEL S. GOLDBERG, LLC, and                                           :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                    :   Substantively Consolidated
                                                                        :
                Debtors.                                                :
                                                                        :
                                                                        :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR THE                                 :
SUBSTANTIVELY CONSOLIATED ESTATE OF MICHAEL                             :   Case No. 3:15-cv-01687 (AWT)
S. GOLDBERG, LLC AND MICHAEL S. GOLDBERG,                               :
                                                                        :
                Plaintiff,                                              :
v.                                                                      :
                                                                        :
SALLY A. LABONTE, TRUSTEE OF THE SCOTT A.                               :   September 30, 2019
LABONTE DYNASTY TRUST, ET AL.,                                          :
                                                                        :
            Defendants                                                  :
_____________________________________________________

                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 30th day of September, 2019, the foregoing

Motion for Extension of Existing Stay on Consent was electronically filed. Notice of this filing

will be sent electronically to all registered e-filers in this case by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s CM/ECF system.



                                                        / s / James M. Moriarty
                                                        James M. Moriarty (ct21876)




                                                   4
